
 
Exhibit 10.1

 
 

 




UNIT PURCHASE AGREEMENT


By and Among


OUTBACK STEAKHOUSE INTERNATIONAL, L.P.


and


EUN TAE CHUNG, CHAI WOO YI, YOON HEE EOH






November 8, 2006





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC


--------------------------------------------------------------------------------

Table of Contents
Page No.
 
ARTICLE I
TRANSFER OF UNITS AND PURCHASE PRICE……………………………
1
 1.01.
Agreement to Buy and Sell ……………………………………………………..
1
 1.02.
Purchase Price ……………………………………………………………………
1
 1.03.
Effective Date …………………………………………………………………….
2
 1.04.
Sellers’ Representative ………………………………………………………….
2
 1.05.
Transfer Taxes ……………………………………………………………………
2
               
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS …………………
2
 2.01.
Authority and Validity ………………………………………………………….
2
 2.02.
Concerning the Units ……………………………………………………………
3
 2.03.
Debts: Affiliates ………………………………………………………………….
3
 2.04.
Liability for Company Obligations ……………………………………………..
3
 2.05.
Financial Statements …………………………………………………………….
3
 2.06.
No Material Adverse Change …………………………………………………..
4
 2.07.
Taxes ………………………………………………………………………………
4
 2.08.
Inventory …………………………………………………………………………
4
 2.09.
Litigation …………………………………………………………………………
5
 2.10.
Commitments …………………………………………………………………….
5
 2.11.
Assets …………………………………………………………………………….
5
 2.12.
Accuracy of Information Furnished …………………………………………..
5
               
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER …………………..
5
 3.01.
Organization and Good Standing ………………………………………………
5
 3.02.
Authorization and Validity ………………………………………………………
5
 3.03.
Investment Intent ………………………………………………………………..
6
 3.04.
No Violation ………………………………………………………………………
6
               
ARTICLE IV
CONDUCT PRIOR TO CLOSING …………………………………………….
6
 4.01.
Third-Party Approvals …………………………………………………………..
6
 4.02.
Obstruction of Purpose ………………………………………………………….
6
 4.03.
Reasonable Efforts ……………………………………………………………….
6
 4.04.
Competing Proposals …………………………………………………………….
6
 4.05.
Supplement to Schedules ……………………………………………………….
7
               
ARTICLE V
CONDITIONS TO CLOSING ………………………………………………….
7
 5.01.
Conditions to Sellers' Obligation ……………………………………………….
7
 5.02.
Conditions to Buyer’s Obligations …………………………………………….
7
               
ARTICLE VI
THE CLOSING …………………………………………………………………
8
 6.01.
Closing …………………………………………………………………………….
8
 6.02.
Execution and Delivery of Closing Documents ……………………………..
8
 6.03.
Simultaneous Transactions ……………………………………………………..
9

 
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

i

--------------------------------------------------------------------------------


 
 

               
ARTICLE VII
TERMINATION PRIOR TO THE CLOSING ……………………………….
9
  7.01.
Termination of Agreement ………………………………………………………
9
  7.02.
Effect of Termination ……………………………………………………………
9
  7.03.
Expenses ……………………………………………………………………………
9
  7.04.
Procedure Upon Termination ……………………………………………………
9
               
ARTICLE VIII
POST-CLOSING MATTERS ………………………………………………..
10
  8.01.
Non-Competition and Non-Solicitation ……………………………………….
10
  8.02.
Confidentiality; Return of Materials ………………………………………….
10
  8.03.
Consideration …………………………………………………………………….
11
  8.04.
Equitable Relief …………………………………………………………………..
11
  8.05.
Prior Obligations …………………………………………………………………
11
               
ARTICLE IX
MISCELLANEOUS ………………………………………………………………
11
  9.01.
Dispute Resolution …………………………………………………………….
11
  9.02.
Notices ……………………………………………………………………………
13
  9.03.
Assignment; Extensions and Waivers ………………………………………..
13
  9.04.
Survival of Representations and Warranties …………………………………
13
  9.05.
Indemnification ………………………………………………………………….
14
  9.06.
Entire Agreement ………………………………………………………………..
14
  9.07.
Governing Law …………………………………………………………………..
14
  9.08.
Further Assurances ……………………………………………………………..
14
  9.09.
Counterparts ……………………………………………………………………..
14

 
 
SCHEDULES


Schedule 6.02(b) - Wire Transfer Instructions
 
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

ii

--------------------------------------------------------------------------------



UNIT PURCHASE AGREEMENT




THIS UNIT PURCHASE AGREEMENT ("Agreement") is entered into on November 8, 2006,
by and among OUTBACK STEAKHOUSE INTERNATIONAL, L.P., a Georgia limited
partnership ("Buyer"); and the following individuals, all of whom reside in
Seoul, Korea: EUN TAE CHUNG, CHAI WOO YI and YOON HEE EOH (individually, a
“Seller” and collectively, “Sellers”).


WHEREAS, Sellers together own 69,400 units of the capital, 5,000 won per unit
(the “Units”), of Aussie Chung Ltd., a Korean limited liability company
(“Company”), constituting approximately 18% of the issued and outstanding units
of Company’s capital, as indicated for each Seller on the signature page hereto.


WHEREAS, Sellers desire to sell the Units to Buyer, and Buyer desires to
purchase the Units from Sellers, on the terms and conditions set forth in this
Agreement; and


NOW, THEREFORE, the parties mutually agree as follows:


ARTICLE I
PURCHASE AND SALE OF UNITS


Section 1.01. Agreement to Buy and Sell. Subject to the terms and conditions
expressed in this Agreement and in reliance on the representations, warranties,
covenants and agreements contained in this Agreement, at the Closing and on the
Closing Date (as such terms are defined in Section 6.01). Sellers agree to sell,
transfer and assign the Units to Buyer, and Buyer agrees to purchase the Units
from Sellers.


Section 1.02. Purchase Price. The purchase price for the Units (“Purchase
Price”) is U.S. $34,872,198. Buyer shall pay the Purchase Price as follows: (i)
U.S. $17,831,358 to Sellers at the Closing by wire transfer to an account or
accounts designated by Sellers, in writing; (ii) U.S. $14,040,839 at the Closing
by wire transfer to an account or accounts designated by the Company, in
writing, for repayment of loans (“Loans”) from the Company to the Sellers
recorded on the books of the Company on Sellers’ behalf and with Sellers’
consent and (iii) U.S. $3,000,000 (the “Escrow Amount”) shall be paid by wire
transfer to an interest-bearing escrow account at an institution mutually
acceptable to Sellers and Buyer pursuant to the terms of an escrow agreement
(“Escrow Agreement”) that will provide for the payment of any remaining Escrow
Amount (plus interest accrued thereon) to the Sellers, on May 1, 2008 (the
period from the Closing Date to April 30, 2008 is hereinafter referred to as the
“Escrow Period”), after payment or deductions for any and all Losses (defined in
Section 9.05), for which the Sellers are responsible pursuant to Section 9.05,
and Special Expenses. As used herein, the term “Special Expenses” means any and
all costs, liabilities or expenses incurred after the date hereof by Buyer or
Company or any of their affiliates as a result of a tax audit conducted by the
National Tax Service of Korea in respect of the Company’s business operation in
2005, or in connection with, any violations of applicable laws occurring prior
to March 14, 2006, including fines and penalties imposed on the Company or Buyer
by the National Tax Service of Korea or any
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

1

--------------------------------------------------------------------------------


 
applicable U.S. government authorities or other obligations relating thereto,
and all court costs and attorneys’ and accountants’ fees and other expenses
relating thereto, incurred by the Company or Buyer in connection with the
investigation and resolution of such matters. The allocation among the Sellers
of responsibility for Special Expenses and Losses shall be determined in such
manner as the Sellers may separately agree, and neither Buyer nor Company shall
have any responsibility for such allocation. Any deductions from the Escrow
Amount made under this Section 1.02 shall be treated by the parties as an
adjustment of the Purchase Price.


Section 1.03. Effective Date. The effective date of the sale and purchase of the
Units will be October 31, 2006. The transfer of the Units will take place at the
Closing.


Section 1.04. Sellers’ Representative. Each Seller hereby irrevocably
constitutes and appoints Eun Tae Chung as such Seller's representative
(“Sellers’ Representative”) in connection with this Agreement. Sellers'
Representative is hereby authorized and directed to perform and consummate all
of the transactions contemplated by this Agreement on behalf of such Seller.
Such appointment shall be binding upon the heirs, executors, administrators,
estates, personal representatives, successors and assigns of each Seller. All
actions of Sellers’ Representative, including the giving and receiving of
notices, the making of determinations or waivers with respect to the sufficiency
of any matter or the fulfillment of any conditions precedent, and any other
action taken or purported to be taken by Sellers’ Representative on behalf of
Sellers, shall be binding on the other Sellers, and Buyer and Company may rely
thereon.


Section 1.05. Transfer Taxes. All securities transaction tax and individual
income tax on capital gains relating to the transactions contemplated hereby
which are required to be paid by Sellers under the applicable tax laws shall be
paid by the Sellers. All other taxes and fees relating to the transactions
contemplated hereby imposed by any Governmental Entity shall be paid by the
party against which they are imposed under applicable laws.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS


Sellers, jointly and severally, represent and warrant to Buyer that on the date
of this Agreement and on the Closing Date:


Section 2.01. Authority and Validity. Sellers have the authority and capacity to
execute and deliver this Agreement, to sell the Units, and otherwise to perform
their obligations under this Agreement and any ancillary documents that Sellers
deliver at the Closing (“Sellers’ Ancillary Documents”). This Agreement and
Sellers’ Ancillary Documents, when executed and delivered by Sellers, will
constitute valid, legal and binding obligations of Sellers, enforceable against
each Seller in accordance with their respective terms, except as such
enforcement may be limited by general principles of equity and by laws affecting
the enforcement of creditors’ rights generally. Neither the execution of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will result in the breach of any term or provision of, or constitute a
default under, any agreement, indenture, instrument, order, law or regulation to
which any Seller is a party or by which he or she or any of the Units is bound.
The
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

2

--------------------------------------------------------------------------------


 
consummation of the transactions contemplated hereunder require no action by
Sellers in respect of or filing with any governmental or regulatory body or any
other third party.


Section 2.02. Concerning the Units. Each Seller owns the number of Units
indicated on the signature page hereto. Each of the Units is validly issued,
fully paid and non-assessable and has not been issued in violation of the
preemptive rights of any person. Sellers own the Units beneficially and of
record, and possesses the authority and legal right to sell, assign, transfer
and deliver the entire legal and beneficial ownership of the Units, free and
clear of all claims, liens. pledges and other encumbrances of any kind. As of
the Closing Date, no Seller has issued any options or warrants that cover any of
the Units and no Seller is a party to any unitholder agreement, voting trust or
other agreement that would prevent such Seller from selling the Units to Buyer
as contemplated in this Agreement.


Section 2.03. Debts; Affiliates; Related Party Contracts. To each Sellers’
knowledge, Company is not indebted to any Seller or any Affiliate of any Seller,
and no Seller or an Affiliate of any Seller is indebted to Company except for
the Loans. To each Sellers’ knowledge, no Seller, and no Affiliate of any
Seller, has any interest in any supplier of Company or lessor of premises to
Company. As used in this Agreement, an “Affiliate” of a person means (i) any
legal entity of which such person is a director or has the right to appoint a
director or participate in management, or of which such person owns 10% or more
of the equity or voting securities, and (ii) the spouse and lineal ascendants
and descendants of such person. To each Sellers’ knowledge, there are no
contracts or arrangements (formal or informal, written or oral) related directly
or indirectly to the business of Company between the Company and any of the
Sellers or any of their Affiliates.


Section 2.04 Liability for Company Obligations. To each Sellers’ knowledge, no
Seller has accepted personal liability as co-maker, guarantor or surety for any
financial or contractual obligation of Company, including loan agreements,
notes, leases and other contracts.


Section 2.05. Financial Statements. Company has furnished to Buyer and Sellers a
balance sheet of Company as at December 31, 2005 and an income statement of
Company for the year then ended, and unaudited interim balance sheet of Company
as of October 31, 2006 and the related income statement for the 10 months then
ended (the “Financial Statements"). To each Sellers’ knowledge:


(a)  (i) the Financial Statements fairly present Company’s financial condition
as of the dates thereof and the results of its operations for the period therein
indicated in accordance with Korean generally accepted accounting principles,
consistently applied, reconciled to U.S. generally accepted accounting
principles; and (ii) except as indicated in the notes therein, the Financial
Statements reflect no significant items of income or expense that were unusual
or of a nonrecurring nature.


(b)  (i) the Company’s books and records have been maintained in accordance with
applicable legal and accounting requirements and good business practices; (ii)
the Financial Statements reflect only valid transactions; and (iii) all
contingent liabilities of and unasserted claims against Company are fully and
accurately reflected in the Financial Statements.

 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

3

--------------------------------------------------------------------------------


 
(c)  (i) except for contractual liabilities and obligations incurred in the
ordinary course of business since October 31, 2006, the Financial Statements
reflect all liabilities and obligations of Company, accrued, contingent or
otherwise, that arose out of transactions effected or events that occurred on or
prior to the Closing Date; (ii) all allowances and reserves shown in the
Financial Statements are appropriate, reasonable and sufficient to provide for
anticipated expenses and losses; and (iii) Company is not liable on or with
respect to, or obligated in any way to provide funds in respect of or to
guarantee or assume in any manner, any debt or obligation of any other person.


Section 2.06. No Material Adverse Change. To each Sellers’ knowledge, since the
date of the Financial Statements and prior to October 31, 2006, there has not
been any material adverse change in the financial condition, results of
operations, business, prospects, assets or liabilities (actual or contingent) of
Company, and Company has not (a) declared, paid or distributed any dividend or
any distribution on or with respect to the units constituting the equity of
Company; (b) redeemed or repurchased, or authorized the redemption or repurchase
of, any such units; (c) incurred any long-term debt or signed any lease with a
term in excess of three years; (d) implemented or promised any salary, bonus or
compensation increases to any officers, employees or agents of Company other
than as set out in the internal employment regulations of Company; (e)
experienced or been notified of any pending or threatened labor disputes or
other labor problems against or potentially affecting Company; or (f) entered
into any other transactions, except in the ordinary course of business and
consistent with past practice.
 
Section 2.07. Taxes. To each Seller’s knowledge, (a) Company has filed proper
and accurate tax returns, reports and estimates for all periods with respect to
which such returns, reports and estimates were due; (b) all taxes shown in such
returns, reports and estimates to be payable have been paid or adequate
provision for their payment has been made; (c) there is not in force any
extension of the date on which any tax return was or is due, or any waiver or
agreement for the extension of time for Company’s payment of any tax; and (d)
the provision for taxes shown on the balance sheet included in the Financial
Statements is adequate to cover Company’s liability for all taxes to the date of
the Financial Statements.
 
Section 2.08. Inventory. To each Sellers’ knowledge, (a) no item included in the
inventory, materials or supplies of Company, as reflected on the balance sheet
included in the Financial Statements, is pledged as collateral or held on
consignment from others; (b) obsolete or discontinued items do not constitute a
material part of such inventory, materials and supplies; and (c) all such
inventory items are standard quality goods, saleable in the ordinary course of
business.


Section 2.09. Litigation. To each Sellers’ knowledge,(a) there are no pending
or, threatened lawsuits, administrative proceedings or investigations against
Company or to which any of its assets are subject; (b) Company has complied in
all material respects with all laws and regulations applicable to it; and (c)
Company is not subject to any order, writ, injunction or decree relating to its
operations.


Section 2.10. Commitments. To each Sellers’ knowledge, Company has performed in
all material respects all obligations to be performed by it under all contracts,
agreements and commitments to which it is a party, and there is not under any
such contracts, agreements or
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

4

--------------------------------------------------------------------------------


 
commitments any existing default, event of default or event which, with notice
or lapse of time or both, would constitute a default.
 
Section 2.11. Assets 


(a) To each Sellers’ knowledge, Company is the sole owner of and has good and
marketable title to its assets, which assets constitute all of the assets,
rights, and properties used in, or reasonably necessary for, the conduct of its
business in the manner and to the extent currently conducted, and includes all
items of property located at its offices, used as though owned, that any Seller
purports to own, reflected on the Financial Statements.


(b) None of the Sellers is a person authorized to draw on any account of the
Company of any nature.


Section 2.12. Accuracy of Information Furnished. All of the schedules provided
by Sellers pursuant to this Agreement are true, correct and complete in all
material respects, and no representation, warranty or statement made any Seller
in or pursuant to this Agreement contains any untrue statement of a material
fact or omits to state any fact necessary to make such representation, warranty
or statement not misleading.



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Sellers that, on the date of this Agreement and
on the Closing Date:


Section 3.01. Organization and Good Standing. Buyer is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Georgia, U.S.A., and has the requisite power and authority to carry on its
business as now being conducted.


Section 3.02. Authorization and Validity. This Agreement and any ancillary
documents that Buyer delivers at the Closing, have been executed by all
necessary corporate action and, when executed and delivered by Buyer, will be
duly authorized, executed and delivered, and will constitute valid, legal and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, except as such enforcement may be limited by general
principles of equity and by laws affecting the enforcement of creditors’ rights
generally.


Section 3.03. Investment Intent. Buyer is acquiring the Units for its own
account for investment and not with a view to the resale, distribu-tion or other
disposition of the Units.


Section 3.04. No Violation. Neither the execution of this Agreement nor the
consummation of the transactions contemplated by this Agreement will result in
the breach of any term or provision of, or constitute a default under, any
agreement, indenture, instrument, order, law or regulation to which Buyer is a
party or by which it or any of its properties is bound.
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

5

--------------------------------------------------------------------------------


ARTICLE IV
CONDUCT PRIOR TO CLOSING


Section 4.01. Third-Party Approvals. Prior to the Closing, Buyer and Sellers
shall use their best efforts to obtain all approvals of public authorities and
private persons (including lessors and other persons having contractual
relations with Company) that are necessary for the consummation of the
transactions contemplated by this Agreement, or to prevent any termination of
any material right, privilege, license or agreement of, or any material loss or
disadvantage to, Buyer or Company upon consummation of the transactions
contemplated by this Agreement.


Section 4.02. Obstruction of Purpose. Prior to the Closing, none of the Sellers
shall take, permit or condone any action or engage in any omission or inaction
that might cause any condition to Closing not to be satisfied or fulfilled,
including action or inaction that might cause the representations and warranties
of Sellers not to be true, correct and accurate as of the Closing Date.


Section 4.03. Cooperation and Reasonable Efforts. Sellers will cooperate with
Buyer and take all reasonable steps within their power to fulfill all conditions
to Buyer's obligations to purchase the Units that are dependent upon the actions
of Sellers.


Section 4.04. Competing Proposals. Prior to the Closing, Sellers (i) will not,
directly or indirectly, whether through Company, its officers, directors,
employees, Affiliates, representatives, agents or otherwise, encourage or
solicit any inquiries or proposals by, engage in any discussions or negotiations
with, or furnish any business or financial information to, any person concerning
any merger, acquisition or purchase of Company, any of its equity or debt
securities, or any material portion of its assets; and (ii) will promptly
communicate to Buyer the substance of any inquiry or proposal concerning any
such transaction that any Seller may receive.


Section 4.05. Supplement to Schedules. If, between the date of this Agreement
and the Closing Date, any Seller becomes aware that any of their representations
or warranties was inaccurate when made, or if any event occurs or condition
changes that causes any of their representations and warranties to be
inaccurate, Sellers will notify Buyer in writing and supplement the appropriate
section or schedule to account for any such inaccuracy, event or change. Any
such supplement to a section or a schedule will not be deemed to have been
disclosed as of the date of this Agreement or to have cured any breach of the
representations and warranties made in this Agreement, unless Buyer so agrees.
However, any such supplement to a section or schedule will be deemed to be
disclosed as of the Closing Date for purposes of the accuracy of the
representations and warranties made in this Agreement as of the Closing Date.


ARTICLE V
CONDITIONS TO CLOSING


Section 5.01. Conditions to Sellers’ Obligations. The obligations of Sellers to
sell the Units and otherwise consummate the transactions this Agreement
contemplates subject to the satisfaction at or prior to the Closing of each of
the following conditions, any of which Sellers may waive:
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

6

--------------------------------------------------------------------------------


(a)  The representations and warranties of Buyer in this Agreement shall be true
and correct at and as of the Closing Date;


(b)  Buyer shall have performed and complied with all the agreements and
satisfied all the conditions required by this Agreement to be performed or
complied with or satisfied by Buyer at or prior to the Closing;


(c)  Sellers shall have received a certificate signed by an executive officer of
Buyer and dated the Closing Date certifying that the conditions contained in
Subsections (a) and (b) above have been satisfied in full; and


(d)  Sellers shall have received, in form and substance reasonably satisfactory
to the Sellers, a written waiver and release signed by Company and Buyer and
dated the Closing Date, in which Company and Buyer irrevocably waive, all claims
of any kind that they may have against the Sellers (including, but not limited
to, all claims in connection with the Loans), other than claims arising out of
Sellers’ obligations under this Agreement.


Section 5.02 Conditions to Buyer’s Obligations. The obligations of Buyer to
purchase the Units and otherwise consummates the transactions this Agreement
contemplates are subject to the satisfaction at or prior to the Closing of each
of the following conditions, any of which Buyer may waive:


(a)  The representations and warranties of Sellers in this Agreement shall be
true and correct at and as of the Closing Date;


(b)  Sellers shall have performed and complied with all the agreements and
satisfied all the conditions required by this Agreement to be performed or
complied with or satisfied by them at or prior to the Closing;


(c)  Buyer shall have received a certificate, signed by each Seller and dated
the Closing Date certifying that the conditions contained in Subsections (a) and
(b) above and in Section 8.02(b) have been satisfied in full; and


(d)  Buyer shall have received, in form and substance reasonably satisfactory to
the Buyer, a written waiver and release signed by each Seller and dated the
Closing Date, in which each Seller irrevocably waives, all claims of any kind
that it may have against the Company or the Buyer, other than claims arising out
of Buyer’s obligations under this Agreement.

 
ARTICLE VI
THE CLOSING


Section 6.01. Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall occur at 10:00 a.m. on November 10, 2006 at the
offices of Shin & Kim in Seoul, Korea. The parties may mutually stipulate a
different time, date or place for the
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

7

--------------------------------------------------------------------------------


Closing, except that in no event shall the Closing occur later than November 15,
2006. The date on which the Closing actually occurs is referred to as the
“Closing Date.”


Section 6.02. Execution and Delivery of Closing Documents. Buyer and Sellers
shall execute and deliver or perform the following at the Closing:


(a) Each Seller shall deliver to Buyer (i) a duly executed assignment for
his/her Units in form sufficient to vest title to the Units in Buyer, free and
clear of all liens, claims and encumbrances, (ii) a duly executed power of
attorney giving full power to Buyer or its designee to exercise his/her voting
right at a general meeting of members of the Company where the transfer of the
Units under this Agreement will be approved and (iii) a duly executed
acknowledgment and relinquishment of rights agreement pertaining to Company’s
Outback Steakhouse Restaurant Franchise Agreements;


(b) Buyer shall deliver: (i) U.S. $9,192,142, U.S. $7,883,310 and U.S. $755,906
(in the aggregate representing the Purchase Price less the Loans and the Escrow
Amount) to each Seller, respectively, (ii) U.S. $14,040,839 (representing the
repayment of the Loans) to Company; and (iii) the Escrow Amount to the escrow
agent, Shinhan Bank, each by wire transfer to the respective bank accounts set
forth in Schedule 6.02(b) attached hereto on the Closing Date; and


(c) Each party shall execute and deliver the certificates called for in Article
V of this Agreement.


Section 6.03. Simultaneous Transactions. All the transactions described in or
contemplated by Section 6.02 will be deemed to have occurred simultaneously, and
no transaction will be deemed to have occurred unless they all occur.


ARTICLE VII
TERMINATION PRIOR TO THE CLOSING


Section 7.01. Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:


(a) by mutual written agreement of the parties; or


(b) by Buyer in its sole discretion, based on the results of its due diligence
review; or


(c) by any party if the Closing does not occur on or before November 15, 2006 as
long as such party is not responsible for the delay or such failure to close; or


(d) by Buyer, upon a material breach of any representation, warranty, covenant
or agreement on the part of Sellers set forth in this Agreement, or if any
representation or warranty of Sellers is or becomes untrue to a material degree,
unless Sellers cure the breach or deficiency within 10 days after Buyer gives
Sellers written notice of the breach or deficiency; or
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

8

--------------------------------------------------------------------------------


 
(e) by a Seller, upon a material breach of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement, or if
any representation or warranty of Buyer is or becomes untrue to a material
degree, unless Buyer cures the breach or deficiency within 10 days after a
Seller gives Buyer written notice of the breach or deficiency.


Section 7.02. Effect of Termination . If this Agreement is terminated pursuant
to Section 7.01, all obligations of Buyer and Sellers shall terminate, except
the obligations of the parties pursuant to Section 7.04.


Section 7.03. Expenses. Regardless of whether the Closing occurs and except as
provided in Section 7.02, each party shall pay all costs and expenses that it or
he/she incurs in connection with this Agreement. Sellers agree that neither
Company nor Buyer shall bear any of the legal fees or other expenses that
Sellers incur in connection with this Agreement.


Section 7.04. Procedure Upon Termination. In the event of termination pursuant
to Section 7.01, written notice shall be immediately given to the other parties
and the transactions contemplated by this Agreement will be terminated without
any further action by Buyer or Sellers.


ARTICLE VIII
POST-CLOSING MATTERS


Section 8.01. Non-Competition and Non-Solicitation.


(a)  Each Seller agrees that, for two years after the Closing Date (the
"Non-Competition Period"), except for services performed for Company, neither
he/she nor any of his/her Affiliates will, directly or indirectly, either as an
individual, partner, joint venturer or in any other capacity, purchase, invest
in (other than in up to 5% of the securities of publicly-owned companies),
manage, accept employment by, provide consulting services to, serve on the Board
of Directors of, or otherwise become associated with any business that operates
restaurants in Korea, if such restaurants, on average, derive 25% or more of
their entrée sales from the sale of American-style steak. Buyer acknowledges
that Seller intends to open a “Bulgogi Brothers” Korean-style barbeque
restaurant, and Buyer agrees that the opening and operation of such restaurant
shall not be considered a breach of this Section 8.01 so long as such restaurant
does not otherwise on average, derive 25% or more of their entrée sales from the
sale of American-style steak.


(b)  During the Non-Competition Period, no Seller will directly or indirectly,
(i) solicit, induce, or attempt to persuade any employee of Company or Buyer or
their Affiliates, or any person who was an employee of Company or Buyer or their
Affiliates within the four-month period immediately preceding such solicitation,
to accept employment in any position by a Seller or an Affiliate of a Seller or
anyone else; provided, however, that advertisements or job postings published or
broadcasted on television, radio, newspapers or website of a Seller or any of
its Affiliates and other general solicitations which are not specifically
targeted to the employees of Company or Buyer or their Affiliates shall not be
deemed a violation of this Section 8.01(b).
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

9

--------------------------------------------------------------------------------


 
Section 8.02. Confidentiality; Return of Materials.
 
 (a)  Each Seller acknowledges that all written and oral information he/she has
received with respect to Company’s operations, suppliers, standards, finances,
marketing strategies and personnel is confidential information that is
proprietary either to Company or to Buyer. Each Seller further agrees that,
he/she will not use any part of such confidential information for his/her own
benefit, or disclose or divulge any part of such confidential information to any
other person, for or without compensation, for so long as such confidential
information remains proprietary and does not become publicly known other than
through breach of a confidentiality obligation of any person. 


(b)  On or before the Closing Date, and as a further condition to Closing, each
Seller shall return to Company or to Buyer all data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, or other documents or property, or reproductions of any
such items, and any other materials in his/her possession that contain or refer
to such confidential information, and shall confirm that he/she no longer has
any such items in his/her possession and shall deliver to Buyer a certificate,
signed by each Seller and dated the Closing Date, certifying that condition
contained in this Subsection (b) has been satisfied in full.


Section 8.03. Consideration. The parties acknowledge that the provisions of
Sections 8.01 and 8.02 are supported by valuable consideration, and that Buyer’s
agreement to purchase the Units for the Purchase Price is conditioned upon its
receipt of the protection provided in this Article VIII. The parties further
acknowledge that the scope and duration of the covenants set forth in this
Article VIII are in all respects reasonable. The parties agree that, if Sellers’
non-competition agreement is determined by a court to be unenforceable as
written, such agreement shall be reformed by the court to the minimum extent
necessary to render it enforceable and, as so reformed, shall be enforced by the
court.


Section 8.04. Equitable Relief. Each Seller acknowledges and agrees that his
breach of the agreements in this Article VIII could not be adequately
compensated with monetary damages, but would irreparably injure Buyer and
Company. Accordingly, Sellers agree that injunctive relief and specific
performance will be appropriate remedies to enforce the provisions of this
Article VIII, and each Seller waives any claim or defense that an adequate
remedy at law for such breach exists. Nothing in this Article VIII shall limit
the remedies, legal or equitable, otherwise available to Buyer.


Section 8.05. Prior Obligations. Subject to and conditioned upon the occurrence
of the Closing, the foregoing provisions of this Article VIII shall replace and
supersede the provisions relating to non-competition, non-solicitation and
confidentiality to which any Seller is subject in connection with (i) franchise
agreements, and other agreements related to such franchise agreements, executed
by such Seller in his/her capacity as Franchisee’s Principal or a Covenantor (as
such terms are defined in such agreements) or in any other capacity, and (ii)
any other agreements with Buyer, Company or any of their Affiliates. If for any
reason the Closing does not occur, all such obligations shall remain in effect
as if this Agreement had never been entered into.
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

10

--------------------------------------------------------------------------------


ARTICLE IX
MISCELLANEOUS


Section 9.01. Dispute Resolution.
 
           (a) Except as otherwise expressly provided in this article ix, any
claim, controversy or dispute (a “dispute”) that arises out of or in relation to
this agreement or any related instrument or agreement that the parties cannot
settle by agreement shall be resolved by binding arbitration in accordance
with this section 9.01. 


(b) Either buyer or sellers (collectively, but not individually) may initiate
arbitration by serving upon the other a notice (i) stating that the notifying
party desires to have a particular dispute reviewed by a board of three
arbitrators, and (ii) naming one person whom such party chooses to act as one of
the three arbitrators. Within 15 days after receipt of such a notice, the other
party shall designate one person to act as arbitrator and shall notify the party
requesting arbitration of such designation and the name of the person so
designated. if the party upon whom a request for arbitration is served fails to
designate its arbitrator within 15 days after receipt of such a notice, the
arbitrator designated by the party requesting arbitration shall act as the sole
arbitrator to resolve the dispute.


(c) If both parties designate an arbitrator, the two arbitrators shall promptly
select a third arbitrator who has served on no less than three occasions as an
arbitrator or mediator in disputes involving commercial businesses that operate
full service restaurants outside the united states. if the two arbitrators
chosen by the parties are not able to agree on a third qualified arbitrator
within 30 days after the second arbitrator is designated, unless such time is
extended by the parties, either arbitrator, on five days notice to the other,
shall apply to the international chamber of commerce to designate and appoint
the third arbitrator.


(d) No arbitrator chosen pursuant to this section 9.01 shall be related to or
affiliated with buyer, any seller, company or any of their respective
affiliates.


(e) The arbitration proceedings shall be conducted in (i) accordance with and
shall be subject to the rules of conciliation and arbitration of the
international chamber of commerce in effect from time to time; and (ii) the
English language. The arbitration proceedings shall be conducted at the
facilities of and administered by the international chamber of commerce in Hong
Kong, provided that buyer may, in its discretion, elect to have the arbitration
proceedings conducted in the city in which company’s corporate headquarters are
located.


(f) The decision in writing of the arbitrator(s) shall be (i) in the English
language, and (ii) final and binding. Each party shall bear its own costs and
expenses of arbitration. Each party shall bear the costs and expenses of the
arbitrator it has chosen and the costs and expenses of any third arbitrators
shall be shared 50% by buyer and 50% by sellers. Either party may apply to any
court having jurisdiction for an order confirming, or to enforce, the award.
Buyer and sellers both waive any right to judicial action on any matter subject
to arbitration hereunder, except suit to enforce the arbitration award.
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

11

--------------------------------------------------------------------------------


(g) The arbitrator(s) shall not extend, modify or suspend any of the terms of
this agreement. a notice of, or request for, arbitration will not operate to
stay, postpone or rescind the effectiveness of any demand for performance.


(h) Notwithstanding the foregoing, actions initiated or maintained by buyer or
sellers for injunctive or other equitable relief are not limited to arbitration
and may be brought in any court having jurisdiction.
 
Section 9.02. Notices. Any notice, request, instruction or other document to be
given under this Agreement shall be in writing and shall be delivered by
international courier or by telecopier or e-mail.


Notices to Buyer shall be addressed or directed to:



   
Outback Steakhouse International, L.P.

3390 Peachtree Road, Suite 200
Atlanta, Georgia 30326
USA

   
Attn: Greg L. Walther

   
Facsimile No.: +1 (404) 231-2167

   
e-mail: gregw@outbackintl.com

 
            Notices to Sellers shall be directed to the addresses indicated on
the signature page:


Section 9.03. Assignment; Extensions and Waivers.


Either Buyer or Sellers may, by written instrument, extend the time for the
performance of any of the obligations or other acts of the other party, and (i)
waive any inaccuracies in the other party’s representations and warranties in
this Agreement or in any document delivered pursuant to this Agreement, and (ii)
waive such other party's performance of any of the obligations set out in this
Agreement.


Section 9.04. Survival of Representations and Warranties. The representations
and warranties of Sellers and Company set forth in Article II shall survive for
the Escrow Period, regardless of any investigation that Buyer may have made
prior to the Closing. Similarly, the representations and warranties of Buyer set
forth in Article III shall survive the Closing, regardless of any investigation
that Sellers may have made prior to the Closing.


Section 9.05. Indemnification.


a.  Sellers agree that, notwithstanding any investigation of the assets,
properties, books, records and business of Company made by or on behalf of Buyer
prior to the Closing, Sellers will promptly indemnify Buyer and Company and will
jointly and severally hold Buyer and Company harmless from and against all
damages, losses and expenses (including court costs and attorneys' fees)
(collectively, “Losses”) caused by or arising out of any misrepresentation or
breach of warranty made by Sellers concerning a matter stated in this Agreement,
the Financial Statements or a schedule; provided that the aggregate amounts of
Sellers’ indemnification
 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

12

--------------------------------------------------------------------------------


 
obligations related to any Losses sustained by Company or Buyer and Sellers’
liability for Special Expenses set forth in Section 1.02 shall be limited to and
paid through the Escrow Amount.


       b.  Buyer agrees to indemnify and hold harmless each Seller from and
against all Losses caused by or arising out of any misrepresentation or breach
of warranty made by Buyer concerning any matter stated in this Agreement or a
schedule; provided that Buyer’s indemnification obligations related to any
Losses sustained by Sellers shall be limited to an amount equal to the Escrow
Amount.


Section 9.06. Entire Agreement. This Agreement and the documents referred to
herein set forth all the promises, agreements, conditions and understandings
between and among the parties with respect to the subject matter of this
Agreement, and supersede all prior and contemporaneous promises, agreements,
conditions and understandings, whether oral or written, with respect to such
subject matter.


Section 9.07. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the United States and the State of Georgia
(without giving effect to their choice of law provisions), except insofar as the
laws of Korea apply mandatorily to matters arising under this Agreement.


Section 9.08. Further Assurances . Each party agrees to execute and deliver all
further instruments and documents and to perform all other acts, whether before
or after Closing, that may be reasonably necessary or expedient to further the
purposes of this Agreement and, after the Closing, to further evidence Buyer’s
ownership of and title to the Units.


Section 9.09. Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same
instrument.


[**signature page follows**]

 
Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7 2006)I.DOC

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


BUYER:


OUTBACK STEAKHOUSE INTERNATIONAL, L.P.,
a Georgia limited partnership



 
By:
OSI INTERNATIONAL, INC., its general partner

 
By:     /s/ Greg Walther______________________
         Name: Greg Walther___________________
         Title: _Chief Administrative Officer__________


SELLERS:
                              

                                                                                 /s/
Eun Tae Chung________________________________
                   Eun Tae Chung, individually  35,776 Units
 
                                                            Address for
notices:                  101-204 Castle Spa Apt.
1647-1 Seocho-dong,
Seocho-gu
Seoul, Korea
Email: ____________
Facsimile: _________
 
                                                            /s/ Chai Woo
Yi___________________________________
Chai Woo Yi, individually  30,682 Units


Address for notices:                  137-841
A-701-888-40
Lotte Castle Park
Bangbae 1 Dong
Seocho-gu
Seoul, Korea
Email: _____________
Facsimile: __________


                                                            /s/ Yoon Hee
Eoh_____________________________________
Yoon Hee Eoh, individually  2,942 Units


Address for notices:                  011-204 Castle Spa Apt.
1647-1 Seocho-dong
Seocho-gu
Seoul, Korea
Email: ____________
Facsimile: _________

 Outback Aussie Chung Ltd. - Korea Unit Purchase Agreement (November 7
2006)I.DOC  
 14